                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                             MACON DIVISION

DARNISHA NICOLE SMITH,

            Plaintiff,

 v.                                                   CIVIL ACTION NO.
                                                       5:19-cv-00087-TES
UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES,

            Defendant.


             ORDER DISMISSING COMPLAINT AS TIME-BARRED
______________________________________________________________________________

       In her original complaint, Plaintiff sued the United States Department of Health

and Human Services for allegedly taking her infant child without due process. [Doc. 1].

The Court granted Plaintiff’s motion to proceed in forma pauperis but ordered Plaintiff to

supplement her complaint so the Court could adequately screen it under the Prison

Litigation Reform Act, 28 U.S.C. § 1915(e)(2) (“PLRA”). Now that Plaintiff has submitted

her supplemental complaint, the Court dismisses her claims without prejudice because

they are time-barred.

       Under the PLRA, the Court must screen complaints filed by plaintiffs—both

prisoner and non-prisoner—who are permitted to proceed in forma pauperis. 28 U.S.C. §

1915(e)(2); Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1306 (11th Cir. 2004). If the

complaint is frivolous or malicious, fails to state a claim, or seeks monetary relief from a
defendant who is immune from such relief, the Court must dismiss it. Taliaferro v. United

States, 677 F. App’x 536, 537 (11th Cir. 2017).

       In her supplemental complaint, which consists of medical records quoted in

Plaintiff’s original complaint, it is clear that the Georgia Division of Family and Children

Services (“DFCS” or “DFACs”), a division of the Georgia Department of Human Services

as opposed to the U.S. Department of Health and Human Services, took custody of

Plaintiff’s infant child. See [Doc. 6-1, pp. 2, 4–7]. Although it is now apparent that Plaintiff

has sued the wrong party, the Court may not dismiss her claims for misjoinder alone. See

Fed. R. Civ. P. 21. Instead, the Court must add the proper party since the Georgia

Department of Human Services is essential to Plaintiff’s claims. See Fed. R. Civ. P. 19(a).

But the Court declines to do so in this case because Plaintiff’s claims—regardless of who

has been named as a Defendant—are barred by the statute of limitations.

       Plaintiff alleges that a government actor failed to afford her due process before

taking custody of her child, which, if proved, would constitute a violation of either the

Fifth Amendment or Fourteenth Amendment. See Dusenbery v. United States, 534 U.S. 161,

167 (2002) (“The Due Process Clause of the Fifth Amendment prohibits the United States,

as the Due Process Clause of the Fourteenth Amendment prohibits the States, from

depriving any person of property without ‘due process of law.’”). Such a claim is properly

brought pursuant to 42 U.S.C. § 1983 and carries a two-year statute of limitations when

brought in the Georgia federal courts. Uboh v. Reno, 141 F.3d 1000, 1002 (11th Cir. 1998)



                                               2
(“Federal courts apply their forum state’s statute of limitations for personal injury actions

to actions brought pursuant to 42 U.S.C. § 1983[.]”); Kelly v. Serna, 87 F.3d 1235, 1238 (11th

Cir. 1996) (“[T]he Georgia two-year personal injury limitations period applies to § 1983

actions in a Georgia district court.”). Where it “appear[s] beyond a doubt from the

complaint itself that the [plaintiff] can prove no set of facts which would avoid a statute

of limitations bar,” the Court may dismiss the complaint as time-barred prior to service.

Hughes v. Lott, 350 F.3d 1157, 1163 (11th Cir. 2003) (quoting Leal v. Georgia Dep’t of Corr.,

254 F.3d 1276, 1280 (11th Cir. 2001) (per curiam)).

       From the face of Plaintiff’s supplemental complaint, it is clear that DFCS took

custody of Plaintiff’s child (allegedly without due process) on March 17, 2011—almost

exactly eight years before Plaintiff filed this lawsuit. See [Doc. 6-1, p. 3]; [Doc. 1]. Given

the applicable two-year statute of limitations, Plaintiff’s claims are time-barred, and the

Court DISMISSES them without prejudice.

       SO ORDERED, this 4th day of April, 2019.




                                                  S/ Tilman E. Self, III
                                                  TILMAN E. SELF, III, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              3
